Case 1:19-cr-02032-SMJ ECFNo. 19 filed 06/11/19 PagelD.29 Page 1of1

PENALTY SLIP Spkaie:

. U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JUN 1 1 2019

SEAN F. McAVOY, CLERK

DEPUTY
SPOKANE. WASHINGTON

INDICTMENT
NAME: JAMES DEAN CLOUD

NUMBER OF COUNTS: 2

Count1: 18 U.S.C. § 2119
Vio: Carjacking

Penalty: Not more than 15 years imprisonment, $250,000 fine, or both, 5 years
supervised release, and $100 special assessment.

Count 2: 18 U.S.C. § 924(c)
Vio: Brandishing of a Firearm in Furtherance of a Crime of Violence

Penalty: Not less than 7 years and a maximum of life imprisonment, $250,000, or
both, 5 years supervised release, and $100 special assessment.

Case No. 1:19-CR-2032-SMJ-1

USA Initials: TJH
